Title: From Thomas Jefferson to Van Staphorst & Hubbard, 28 February 1796
From: Jefferson, Thomas
To: Van Staphorst & Hubbard



Gentlemen
Monticello in Virginia Feb. 28. 1796.

I have written to you in date May 27. Sep. 8. and Jan. 31. last past inclosing several remittances for Mr. Mazzei and one for myself by triplicates, to which I refer you.
If there be any indiscretion in the application I am now about to make to you, ascribe it to the sentiments of friendship and confidence with which your conduct has inspired me, and which I had wished to make reciprocal, and freely decline it if inconsistent with your convenience, assuring yourselves it will not [in] the least alter my dispositions to esteem and serve you. These can merit respect no longer than they are disinterested. I will be short in my explanation. After an absence of ten years from my estate, I found it much deteriorated, and requiring time and advances to bring it back again to the productive state of which it is very susceptible. But I am only a farmer and have no resource but the productions of the farms themselves to bring them into a state of profit. If their profits be small, their restoration will be slow in proportion. An advance of from one to two thousand dollars would produce a state of productiveness which, without it, will be tardy. My estate is a large one for this country, to wit, upwards of ten thousand acres of valuable land on the navigable parts of James river and two hundred negroes, and not a shilling’s worth of it either is or ever was under any incumbrance for debt. I may be […] in mentioning this as it is a proper ground whereon to ask you whether you would be willing to answer my draughts on you to any, and what amount within the bounds beforementioned? I ask it of nobody in this country because capitals here are small and employed in more active business than simple loans. I will send you my bond for the money payable at what time or times you please. This by the laws of this state, the same in this respect as those of England, will render my lands as well as my personalty responsible for the debt, in case of my death. The interest, say six per cent, shall be remitted annually, with perfect punctuality tho it would be more convenient to pay it to your agent here; as in my inland situation it is difficult to invest money in good bills. Perhaps it would be more convenient to you that your agent here should furnish the money. At any rate it would be advantageous in the sale of my bills that he should endorse them.—I repeat it again that I do not mean to lay you under any restraint by this application; but  shall be better pleased with your doing on it what best pleases yourselves, only making it known to me as soon as convenient. In every event I shall preserve for you and your interest the sentiments of esteem & respect with which I am Gentlemen Your friend & humble servt

Th: Jefferson

